Citation Nr: 0816557	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus. 

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to service connection for left ear hearing 
loss disability. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1964.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Ft. Harrison, Montana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
and tinnitus was denied in a June 2005 rating decision.  The 
veteran did not appeal that decision and it became final.  

2.  The evidence added to the record since the June 2005 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.

3.  The veteran does not have right ear hearing loss 
disability.  

4.  Left ear hearing loss did not manifest in service.  

5.  Left ear hearing loss disability is not attributable to 
service.

6.  Tinnitus was not present in service. 

7.  Tinnitus is not attributable to any incident of service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral hearing loss disability 
has been received and the claim is reopened.  38 U.S.C.A. 
§§ 501, 5103A(f), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  New and material evidence to reopen the veteran's claim 
for service connection for tinnitus has been received and the 
claim is reopened.  38 U.S.C.A. §§ 501, 5103A(f), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  Right ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  Left ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

5. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in June 2006.  The letter did not specifically address 
the issue to reopen but the letter informed the veteran of 
why his previous claims were denied and that he should submit 
evidence showing that his claimed bilateral hearing loss 
disability and tinnitus existed from military service to the 
present time.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The veteran has been afforded appropriate examinations, and 
available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the appeal.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  

Analysis 

Initially, the Board notes that the records do not show that 
the veteran engaged in combat with the enemy.  The veteran's 
service personnel records do not show that he received any 
citations or awards for participation in combat with the 
enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the 
veteran's statements establish that he participated in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  


Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and tinnitus.

The veteran was denied service connection for bilateral 
hearing loss disability and tinnitus in June 2005.  The RO 
found that the evidence failed to show that bilateral hearing 
loss disability and tinnitus were due to service.  The 
evidence established the presence of tinnitus, but there was 
no accepted evidence of tinnitus during service or accepted 
evidence of a nexus to service.  In regard to hearing loss, 
the veteran's hearing was normal during service and there was 
no evidence of a nexus to service.  There was evidence of 
left ear hearing loss disability.  The veteran failed to file 
a timely appeal of the June 2005 decision.  In May 2006, the 
veteran submitted a request to reopen the claims for service 
connection for bilateral hearing loss disability and 
tinnitus.  In a rating decision issued in September 2006, the 
veteran's claims for service connection remained denied.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's request to reopen his claims for service 
connection for bilateral hearing loss disability and tinnitus 
is granted.  The Board notes that the veteran was denied 
service connection for bilateral hearing loss disability and 
tinnitus because there was no evidence showing a nexus to 
service or in-service disease or injury.  Since that 
determination, the veteran has presented a medical evaluation 
from L.F.O.  The evaluation noted that the veteran reported a 
history of noise exposure in service and L.F.O opined that 
the veteran's hearing loss disability and tinnitus were due 
to the noise exposure.  If accepted as true, the opinion 
provides a nexus to service, a fact not previously 
established.  

The Board finds that the opinion of L.F.O. constitutes new 
and material evidence in that it is not cumulative nor 
redundant of previously submitted evidence.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen his claims.  

Entitlement to service connection for right ear hearing loss 
disability.

The veteran is seeking service connection for right ear 
hearing loss disability.  The veteran's service medical 
records are negative for any complaints, findings or 
diagnoses of right ear hearing loss.  The separation 
examination reported the ears to be normal with auditory 
acuity of 15/15 in each ear.  The veteran also denied ear 
trouble at separation.  

The veteran was afforded a VA compensation and pension 
examination in March 2005.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  After review of the claims file, 
the examiner noted that the veteran's hearing acuity was 
within normal limits at entrance and separation from service.  
The examiner then opined that it is not likely that the 
veteran's military service had any untoward effect on his 
hearing acuity.  

In January 2006, the veteran was evaluated by L.F.O.  The 
veteran reported noise exposure in service.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
35
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner opined that it is 
more likely than not that the majority of the hearing loss 
was due to noise exposure.

Based on the evidence provided, the Board finds that service 
connection for right ear hearing loss disability is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability.  See Cohen, supra. at 
137.  At this time, there is no evidence showing that the 
veteran has a right ear hearing loss disability.  Although 
the veteran complains of hearing loss, the veteran has failed 
to establish a current hearing loss disability in accordance 
with VA regulation.  See 38 C.F.R. § 3.385 (mandating that 
impaired hearing will be considered a disability when 
auditory thresholds reach 40 decibels or greater; or when at 
least three frequency readings are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent).  The VA audiological evaluation 
revealed that the veteran's hearing acuity was not a 
disability as defined by 38 C.F.R. § 3.385 and the private 
examination results do not establish disability.  

The record fails to show right ear hearing loss disability in 
accordance with VA regulations.  Under these circumstances, 
the Board must conclude that the veteran has not met the 
requirements for service connection for right ear hearing 
loss disability and his claim must be denied.  

Entitlement to service connection for left ear hearing loss 
disability and tinnitus.

The veteran is seeking service connection for left ear 
hearing loss disability and tinnitus.  The veteran's service 
medical records are negative for any complaints, findings or 
diagnoses of left ear hearing loss or tinnitus.  As noted, 
the separation examination reported the ears to be normal 
with auditory acuity of 15/15 in each ear and the veteran 
denied ear trouble at separation.  

The March 2005 VA audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
30
40

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  
The January 2006 evaluation issued by L.F.O. showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
35
50
Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  

In light of the above, the Board recognizes that the veteran 
has established a current left ear hearing loss disability in 
accordance with VA regulation.  See 38 C.F.R. § 3.385.  The 
veteran's VA compensation and pension examination showed 
auditory thresholds at 4000 was greater than 40 decibels and 
the examination issued by L.F.O showed the same.  Reports of 
tinnitus have also been shown.  Because the veteran has 
established left ear hearing loss disability and has a 
showing of tinnitus, the Board must now determine if the 
veteran's disabilities are service related.  

In this case, the Board is presented with conflicting 
opinions regarding the etiology of the veteran's left ear 
hearing loss disability and tinnitus.  The March 2005 VA 
examiner found that it is not likely that the veteran's 
military service had any untoward effect on the veteran's 
hearing acuity or is related to his present report of 
tinnitus.  The examiner reached these conclusions after 
review of the veteran's service medical records.  The 
examiner noted that the veteran's hearing acuity was within 
normal limits at entrance and separation from service.  
However, L.F.O., after noting that the veteran reported noise 
exposure from service, opined that it is more likely than not 
that the majority of the veteran's hearing loss and tinnitus 
are due to noise exposure.  

Based upon the cumulative record, the Board has placed 
greater probative value on the opinion proffered by the VA 
examiner and finds against the veteran's claims.  The VA 
examiner's opinion was reached after review of the veteran's 
claims file.  The Board finds that the opinion of the VA 
examiner is consistent with the historic record, which 
includes no findings or diagnoses of left ear hearing loss or 
tinnitus during service, normal auditory acuity at separation 
and denial of ear trouble at separation.  Although L.F.O. 
opined that it is more likely than not that the majority of 
the veteran's hearing loss and tinnitus are due to noise 
exposure presumably in service, there is nothing in the file 
that suggests that L.F.O reviewed the veteran's in-service 
medical records to reach these conclusions.  Accordingly, the 
Board must find L.F.O's opinion to be unpersuasive as to the 
relation of the veteran's current left ear hearing loss 
disability and tinnitus to service.  

The Board has also considered the statements made by the 
veteran linking his hearing loss disability and tinnitus to 
in-service noise exposure from working with aircrafts.  The 
Board is aware that the ability to perceive sound come to a 
layman through his senses.  See Layno, supra.  However, a 
layperson lacks the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran has reported that his hearing loss and 
tinnitus started during service and that it continued.  
However, the veteran separated from service in 1964 and the 
record shows the first report of hearing loss and tinnitus 
was made in October 2004, when the veteran applied for 
compensation.  There is a remarkable lack of corrobative 
evidence within decades of separation from service.  Although 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  As set forth above, the more probative evidence 
shows that the veteran's current left ear hearing loss 
disability and tinnitus were not manifest during service or 
for many years thereafter.  The veteran's assertions of left 
ear hearing loss disability and tinnitus due to in-service 
noise exposure are not persuasive.  Accordingly, service 
connection is denied.  

The preponderance of the evidence is against the claims for 
service connection for hearing loss disability and tinnitus.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2007).  


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is granted.

The application to reopen the claim for service connection 
for tinnitus is granted.

Service connection for right ear hearing loss disability is 
denied.  

Service connection for left ear hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


